{¶ 44} I concur in the majority's analysis and disposition of Appellant's first assignment of error. I further concur in the majority's general analysis and disposition of Appellant's second assignment of error. I take issue only with the majority's conclusion that without interrogatories we cannot find the jury's verdict as to valuation of damage to the residue was based in any way on the testimony of Ms. Wilcox. *Page 12 
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas of Licking County, Ohio, is affirmed. Costs assessed to Appellant. *Page 1